DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/8/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on 2/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
It has been held that explicit antecedent basis for a claim term does not render the claim indefinite if the scope of the claim would be reasonably ascertainable by those skilled in the art (MPEP 2173.05). The following claims contain certain terms that lack explicit antecedent basis but nonetheless can be clearly understood:
In claim 2, “each lid conduit” is understood to mean the previously recited two or more conduits comprised by the lid connector assembly.

In claim 15, “each lid conduit” is understood to mean the previously recited two or more conduits comprised by the lid connector assembly.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Lemmen et al. (US Patent 5,993,754) provides the closest prior art for the subject matter of independent claims 1 and 11, respectively. Lemmen et al. discloses a tray having a bottom and sidewalls extending upwardly from the bottom to define a cavity for receiving a device to be disinfected, a lid secured to the tray by fasteners, a hub (called fluid distributor) extending upwardly from the bottom of the tray and configured to deliver a sterilization fluid to the device, and an assembly (comprising fluid inlet port) having a lid conduit (tube 32) configured to deliver sterilization fluid to an interior of the tray (Abstract, col. 2 line 49-col. 3 line 62) (Figs. 1-5, sheets 1-2 of 2). However, Lemmen et al. is silent as to a membrane permeable to a decontaminating fluid provided between the tray and the lid and a hub conduit having a first end and a second end adjacent to the membrane and aligned with a lid conduit as claimed, and there is no teaching in the prior art that would enable one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Lemmen et al. in such a manner. The Examiner has also considered the International Preliminary Report on Patentability of the International Searching Authority of PCT/US18/39394 (of which the instant application is a 371 filing), which found the invention to be free of the prior art. 


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horacek et al. (US Patent Application Publication 20080187465) is directed to a disinfection tray comprising a fluid assembly provided on a bottom thereof for delivering deactivation fluid into the tray.
Dworak (US Patent Application Publication 20110139650) is directed to a breathable membrane completely surrounding a sterilization tray.
Dickhorner et al. (US Patent Application Publication 20100049156) is directed to a sterilant-permeable membrane provided between a sterilization tray and a lid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799